    


SPROUT SOCIAL, INC.
2019 INCENTIVE AWARD PLAN


RESTRICTED STOCK UNIT AWARD GRANT NOTICE AND RESTRICTED STOCK UNIT AGREEMENT


Sprout Social, Inc., a Delaware corporation (the “Company”), pursuant to its
2019 Incentive Award Plan, as amended from time to time (the “Plan”), hereby
grants to the holder listed below (“Participant”) the number of Restricted Stock
Units set forth below (the “RSUs”). The RSUs are subject to the terms and
conditions set forth in this Restricted Stock Unit Grant Notice (the “Grant
Notice”), the Restricted Stock Unit Agreement attached hereto as Exhibit A (the
“Agreement”), the special provisions for the Participant’s country of residence
if such Participant resides or provides services outside the United States, if
applicable, attached hereto as Exhibit B (the “Foreign Appendix”) and the Plan,
each of which is incorporated herein by reference. Unless otherwise defined
herein, the terms defined in the Plan shall have the same defined meanings in
the Grant Notice and the Agreement.
Participant:
_______________________
Grant Date:
_______________________
Vesting Start Date:
_______________________
Number of RSUs:
_____
Type of Shares Issuable:
Class A Common Stock
Vesting Schedule:
Except as otherwise provided in the Agreement, the RSUs shall vest as to 25% of
the total number of RSUs on the first anniversary of the Vesting Start Date and
as to an additional 1/16th of the total number of RSUs on each quarterly
anniversary of the Vesting Start Date thereafter (and if there is no
corresponding day, the last day of the quarter) such that the RSUs shall be
fully vested on the fourth anniversary of the Vesting Start Date, subject to
Participant’s continued status as an Employee through the applicable vesting
date.

Withholding Tax Election: By accepting this Award electronically through the
Plan service provider’s online grant acceptance policy, the Participant
understands and agrees that as a condition of the grant of the RSUs hereunder,
the Participant is required to, and hereby affirmatively elects to (the “Sell to
Cover Election”), (1) sell that number of Shares determined in accordance with
Section 2.5 of the Agreement as may be necessary to satisfy all applicable
withholding obligations with respect to any taxable event arising in connection
with the RSUs and similarly sell such number of Shares as may be necessary to
satisfy all applicable withholding obligations with respect to any other awards
of restricted stock units granted to the Participant under the Plan, the
Company’s 2016 Stock Plan, or any other equity incentive plans of the Company or
its predecessor, and (2) to allow the Agent (as defined in the Agreement) to
remit the cash proceeds of such sale(s) to the Company. Furthermore, the
Participant directs the Company to make a cash payment equal to the required tax
withholding from the cash proceeds of such sale(s) directly to the appropriate
taxing authorities. The Participant has carefully reviewed Section 2.5 of the
Agreement and the Participant hereby represents and warrants that on the date
hereof he or she is not aware of any material, nonpublic information with
respect to the Company or any securities of the Company, is not subject to any
legal, regulatory or contractual restriction that would prevent the Agent from
conducting sales, does not have, and will not attempt to exercise, authority,
influence or control over any sales of Shares effected by the Agent pursuant to
the Agreement, and is entering into the Agreement and this election to “sell to
cover” in good faith and not as part of a plan or scheme to evade the
prohibitions of Rule 10b5-1 (regarding trading of the Company’s securities on
the basis of material nonpublic information) under the Securities Exchange Act
of 1934, as amended (the “Exchange Act”). It is the Participant’s intent that
this election to “sell to cover” comply with the requirements of Rule
10b5-1(c)(1)(i)(B) under the Exchange Act and be interpreted to comply with the
requirements of Rule 10b5-1(c) under the Exchange Act.
By accepting this Award electronically through the Plan service provider’s
online grant acceptance policy, Participant agrees to be bound by the terms and
conditions of the Plan, the Foreign Appendix, if applicable, the Agreement and
the Grant Notice. Participant has reviewed the Agreement, the Foreign Appendix,
if applicable, the Plan and the Grant Notice in their entirety, has had an
opportunity to obtain the advice of counsel prior to executing the Grant Notice
and fully understands all provisions of the Grant Notice, the Agreement, the
Foreign Appendix, if applicable, and the Plan. Participant hereby agrees to
accept as binding, conclusive and final all decisions or interpretations of the
Administrator upon any questions arising under the Plan, the Grant Notice or the
Agreement.



EXHIBIT A
TO RESTRICTED STOCK UNIT AWARD GRANT NOTICE
RESTRICTED STOCK UNIT AWARD AGREEMENT
Pursuant to the Grant Notice to which this Agreement is attached, the Company
has granted to Participant the number of RSUs set forth in the Grant Notice.
ARTICLE I.
GENERAL
Section 1.1    Defined Terms. Capitalized terms not specifically defined herein
shall have the meanings specified in the Plan or the Grant Notice. For purposes
of this Agreement,
(a)    “Cause” shall mean, unless such term or an equivalent term is otherwise
defined by any employment agreement or offer letter between a Participant and a
Participating Company, any of the following: (i) the Participant’s theft,
dishonesty, willful misconduct, breach of fiduciary duty for personal profit, or
falsification of any Participating Company documents or records; (ii) the
Participant’s material failure to abide by a Participating Company’s code of
conduct or other policies (including, without limitation, policies relating to
confidentiality and reasonable workplace conduct); (iii) the Participant’s
unauthorized use, misappropriation, destruction or diversion of any tangible or
intangible asset or corporate opportunity of a Participating Company (including,
without limitation, the Participant’s improper use or disclosure of a
Participating Company’s confidential or proprietary information); (iv) any
intentional act by the Participant which has a material detrimental effect on a
Participating Company’s reputation or business or which brings the Participant
into widespread public disrepute; (v) the Participant’s repeated failure or
inability to perform any reasonable assigned duties after written notice from a
Participating Company of, and a reasonable opportunity to cure, such failure or
inability; (vi) any material breach by the Participant of any employment or
service agreement between the Participant and a Participating Company, which
breach is not cured pursuant to the terms of such agreement; or (vii) the
Participant’s commission or conviction (including any plea of guilty or nolo
contendere) of any criminal act involving fraud, dishonesty, misappropriation or
moral turpitude, or which impairs the Participant’s ability to perform his or
her duties with a Participating Company. For purposes of this Agreement, whether
or not an event giving rise to “Cause” occurs will be determined by the Board in
its sole discretion.
(b)     “Cessation Date” shall mean the date of Participant’s Termination of
Service (regardless of the reason for such termination).
(c)    “CIC Qualifying Termination” shall mean Termination of Service of
Participant by the Company without Cause or by Participant for Good Reason
during the twelve (12) month period immediately following a Change in Control.
(e)“Good Reason” shall mean, unless such term or an equivalent term is otherwise
defined by any employment agreement or offer letter between a Participant and a
Participating Company, the occurrence of any of the following without the
Participant’s voluntary written consent: (i) a material breach by the Company of
any material provision of this Agreement; (ii) the Company’s relocation of the
Company office to which the Participant primarily reports (the “Office”) to a
location that increases the distance from the Participant’s principal residence
to the Office by more than fifty (50) miles; (iii) a material diminution in the
Participant’s authority, duties or responsibilities, provided that any changes
in the Participant’s title or to the Participant’s reporting relationship shall
not constitute Good Reason hereunder; or (iv) any material reduction in the
Participant’s annual base compensation (other than in connection with
across-the-board base compensation reductions for all or substantially all
similarly situated employees); provided, in each case, that the Participant
first provided notice to the applicable Participating Company of the existence
of the condition described above within fifteen (15) days of the initial
existence of the condition, upon the notice of which such Participating Company
shall have thirty (30) days during which it may remedy the condition, and
provided further that the separation of service must occur within fifteen (15)
days following the end of such 30-day cure period.
(f)“Participating Company” shall mean the Company or any of its parents or
Subsidiaries.
Section 1.2    Incorporation of Terms of Plan. The RSUs and the shares of Class
A Common Stock issued to Participant hereunder (“Shares”) are subject to the
terms and conditions set forth in this Agreement, the Foreign Appendix, if
applicable, and the Plan, which is incorporated herein by reference. In the
event of any inconsistency between the Plan and this Agreement, the terms of the
Plan shall control. In the event of any inconsistency between the Plan and/or
this Agreement with the Foreign Appendix, the terms of the Foreign Appendix
shall control.
ARTICLE II.    
AWARD OF RESTRICTED STOCK UNITS AND DIVIDEND EQUIVALENTS
Section 2.1    Award of RSUs and Dividend Equivalents
(a)    In consideration of Participant’s past and/or continued employment with
or service to a Participating Company and for other good and valuable
consideration, effective as of the grant date set forth in the Grant Notice (the
“Grant Date”), the Company has granted to Participant the number of RSUs set
forth in the Grant Notice, upon the terms and conditions set forth in the Grant
Notice, the Plan and this Agreement, subject to adjustment as provided in
Section 12.2 of the Plan. Each RSU represents the right to receive one Share at
the times and subject to the conditions set forth herein. However, unless and
until the RSUs have vested, Participant will have no right to the payment of any
Shares subject thereto. Prior to the actual delivery of any Shares, the RSUs
will represent an unsecured obligation of the Company, payable only from the
general assets of the Company.
(b)    The Company hereby grants to Participant an Award of Dividend Equivalents
with respect to each RSU granted pursuant to the Grant Notice for all ordinary
cash dividends that are paid to all or substantially all holders of the
outstanding Shares between the Grant Date and the date when the applicable RSU
is distributed or paid to Participant or is forfeited or expires. The Dividend
Equivalents for each RSU shall be equal to the amount of cash that is paid as a
dividend on one Share. All such Dividend Equivalents shall be credited to
Participant and be deemed to be reinvested in additional RSUs as of the date of
payment of any such dividend based on the Fair Market Value of a Share on such
date. Each additional RSU that results from such deemed reinvestment of Dividend
Equivalents granted hereunder shall be subject to the same vesting, distribution
or payment, adjustment and other provisions that apply to the underlying RSU to
which such additional RSU relates.
Section 2.2    Vesting of RSUs and Dividend Equivalents.
(a)    Subject to Participant’s continued employment with or service to a
Participating Company on each applicable vesting date and subject to the terms
of this Agreement, including, without limitation, Section 2.2(d), the RSUs shall
vest in such amounts and at such times as are set forth in the Grant Notice.
Each additional RSU that results from deemed reinvestments of Dividend
Equivalents pursuant to Section 2.1(b) shall vest whenever the underlying RSU to
which such additional RSU relates vests.
(b)    In the event Participant incurs a Termination of Service, except as may
be otherwise provided by the Administrator or as set forth in a written
agreement between Participant and the Company, Participant shall immediately
forfeit any and all RSUs and Dividend Equivalents granted under this Agreement
that have not vested or do not vest on or prior to the date on which such
Termination of Service occurs, and Participant’s rights in any such RSUs and
Dividend Equivalents that are not so vested shall lapse and expire.
(c)    In the event Participant incurs a Termination of Service for Cause,
except as may be otherwise provided by the Administrator or as set forth in a
written agreement between Participant and the Company, Participant shall
immediately forfeit any and all RSUs and Dividend Equivalents granted under this
Agreement (whether or not vested), and Participant’s rights in any such RSUs and
Dividend Equivalents shall lapse and expire.
(d)    Notwithstanding the Grant Notice or the provisions of Section 2.2(a) and
Section 2.2(b), in the event of a CIC Qualifying Termination, the RSUs shall
become vested in full on the date of such CIC Qualifying Termination.
Section 2.3    
(a)    Distribution or Payment of RSUs. Participant’s RSUs shall be distributed
in Shares (either in book-entry form or otherwise) as soon as administratively
practicable following the vesting of the applicable RSU pursuant to Section 2.2,
and, in any event, no later than March 15th of the calendar year following the
year in which such vesting occurred (for the avoidance of doubt, this deadline
is intended to comply with the “short-term deferral” exemption from Section
409A). Notwithstanding the foregoing, the Company may delay a distribution or
payment in settlement of RSUs if it reasonably determines that such payment or
distribution will violate federal securities laws or any other Applicable Law,
provided that such distribution or payment shall be made at the earliest date at
which the Company reasonably determines that the making of such distribution or
payment will not cause such violation, as required by Treasury Regulation
Section 1.409A-2(b)(7)(ii), and provided further that no payment or distribution
shall be delayed under this Section 2.3(a) if such delay will result in a
violation of Section 409A.
(b)    All distributions shall be made by the Company in the form of whole
Shares, and any fractional share shall be distributed in cash in an amount equal
to the value of such fractional share determined based on the Fair Market Value
as of the date immediately preceding the date of such distribution.
Section 2.4    Conditions to Issuance of Certificates. The Company shall not be
required to issue or deliver any certificate or certificates for any Shares or
to cause any Shares to be held in book-entry form prior to the fulfillment of
all of the following conditions: (a) the admission of the Shares to listing on
all stock exchanges on which such Shares are then listed, (b) the completion of
any registration or other qualification of the Shares under any state or federal
law or under rulings or regulations of the Securities and Exchange Commission or
other governmental regulatory body, which the Administrator shall, in its
absolute discretion, deem necessary or advisable, (c) the obtaining of any
approval or other clearance from any state or federal governmental agency that
the Administrator shall, in its absolute discretion, determine to be necessary
or advisable, (d) the receipt by the Company of full payment for such Shares,
which may be in one or more of the forms of consideration permitted under
Section 2.5, and (e) the receipt of full payment of any applicable withholding
tax in accordance with Section 2.5 by the Participating Company with respect to
which the applicable withholding obligation arises.
Section 2.5    Tax Withholding. Notwithstanding any other provision of this
Agreement:
(a)    As set forth in Section 10.2 of the Plan, the Company shall have the
authority and the right to deduct or withhold, or to require the Participant to
remit to the Company, an amount sufficient to satisfy all applicable federal,
state and local taxes required by law to be withheld with respect to any taxable
event arising in connection with the Restricted Stock Units. In satisfaction of
such tax withholding obligations and in accordance with the Sell to Cover
Election included in the Grant Notice, the Participant has irrevocably elected
to sell the portion of the Shares to be delivered under the Restricted Stock
Units necessary so as to satisfy the tax withholding obligations and shall
execute any letter of instruction or agreement required by the Company’s
transfer agent (together with any other party the Company determines necessary
to execute the Sell to Cover Election, the “Agent”) to cause the Agent to
irrevocably commit to forward the proceeds necessary to satisfy the tax
withholding obligations directly to the Company and/or its Affiliates.
Notwithstanding any other provision of this Agreement, the Company shall not be
obligated to deliver any new certificate representing Shares to the Participant
or the Participant’s legal representative or enter such Shares in book entry
form unless and until the Participant or the Participant’s legal representative
shall have paid or otherwise satisfied in full the amount of all federal, state
and local taxes applicable to the taxable income of the Participant resulting
from the grant or vesting of the Restricted Stock Units or the issuance of
Shares. In accordance with Participant’s Sell to Cover Election pursuant to the
Grant Notice, the Participant hereby acknowledges and agrees:
(i)    The Participant hereby appoints the Agent as the Participant’s agent and
authorizes the Agent to (1) sell on the open market at the then prevailing
market price(s), on the Participant’s behalf, as soon as practicable on or after
the Shares are issued upon the vesting of the Restricted Stock Units, that
number (rounded up to the next whole number) of the Shares so issued necessary
to generate proceeds to cover (x) any tax withholding obligations incurred with
respect to such vesting or issuance and (y) all applicable fees and commissions
due to, or required to be collected by, the Agent with respect thereto and (2)
apply any remaining funds to the Participant’s federal tax withholding.
(ii)    The Participant hereby authorizes the Company and the Agent to cooperate
and communicate with one another to determine the number of Shares that must be
sold pursuant to subsection (i) above.
(iii)    The Participant understands that the Agent may effect sales as provided
in subsection (i) above in one or more sales and that the average price for
executions resulting from bunched orders will be assigned to the Participant’s
account. In addition, the Participant acknowledges that it may not be possible
to sell Shares as provided by subsection (i) above due to (1) a legal or
contractual restriction applicable to the Participant or the Agent, (2) a market
disruption, or (3) rules governing order execution priority on the national
exchange where the Shares may be traded. The Participant further agrees and
acknowledges that in the event the sale of Shares would result in material
adverse harm to the Company, as determined by the Company in its sole
discretion, the Company may instruct the Agent not to sell Shares as provided by
subsection (i) above. In the event of the Agent’s inability to sell Shares, the
Participant will continue to be responsible for the timely payment to the
Company and/or its Affiliates of all federal, state, local and foreign taxes
that are required by applicable laws and regulations to be withheld, including
but not limited to those amounts specified in subsection (i) above.
(iv)    The Participant acknowledges that regardless of any other term or
condition of this Section 2.5(a), the Agent will not be liable to the
Participant for (1) special, indirect, punitive, exemplary, or consequential
damages, or incidental losses or damages of any kind, or (2) any failure to
perform or for any delay in performance that results from a cause or
circumstance that is beyond its reasonable control.
(v)    The Participant hereby agrees to execute and deliver to the Agent any
other agreements or documents as the Agent reasonably deems necessary or
appropriate to carry out the purposes and intent of this Section 2.5(a). The
Agent is a third-party beneficiary of this Section 2.5(a).
(vi)    This Section 2.5(a) shall terminate not later than the date on which all
tax withholding obligations arising in connection with the vesting of the Award
have been satisfied.
(b)    The Company shall not be obligated to deliver any certificate
representing Shares issuable with respect to the RSUs to, or to cause any such
Shares to be held in book-entry form by, Participant or his or her legal
representative unless and until Participant or his or her legal representative
shall have paid or otherwise satisfied in full the amount of all federal, state,
local and foreign taxes applicable with respect to the taxable income of
Participant resulting from the vesting or settlement of the RSUs or any other
taxable event related to the RSUs.
(c)    Participant is ultimately liable and responsible for all taxes owed in
connection with the RSUs, regardless of any action the Company or any other
Participating Company takes with respect to any tax withholding obligations that
arise in connection with the RSUs. No Participating Company makes any
representation or undertaking regarding the treatment of any tax withholding in
connection with the awarding, vesting or payment of the RSUs or the subsequent
sale of Shares. The Participating Companies do not commit and are under no
obligation to structure the RSUs to reduce or eliminate Participant’s tax
liability.
Section 2.6    Rights as Stockholder. Neither Participant nor any Person
claiming under or through Participant will have any of the rights or privileges
of a stockholder of the Company in respect of any Shares deliverable hereunder
unless and until certificates representing such Shares (which may be in
book-entry form) will have been issued and recorded on the records of the
Company or its transfer agents or registrars and delivered to Participant
(including through electronic delivery to a brokerage account). Except as
otherwise provided herein, after such issuance, recordation and delivery,
Participant will have all the rights of a stockholder of the Company with
respect to such Shares, including, without limitation, the right to receipt of
dividends and distributions on such Shares.
ARTICLE III.    
OTHER PROVISIONS
Section 3.1    Administration. The Administrator shall have the power to
interpret the Plan, the Grant Notice and this Agreement and to adopt such rules
for the administration, interpretation and application of the Plan, the Grant
Notice and this Agreement as are consistent therewith and to interpret, amend or
revoke any such rules. All actions taken and all interpretations and
determinations made by the Administrator will be final and binding upon
Participant, the Company and all other interested Persons. To the extent
allowable pursuant to Applicable Law, no member of the Committee or the Board
will be personally liable for any action, determination or interpretation made
with respect to the Plan, the Grant Notice or this Agreement.
Section 3.2    RSUs Not Transferable. The RSUs may not be sold, pledged,
assigned or transferred in any manner other than by will or the laws of descent
and distribution, unless and until the Shares underlying the RSUs have been
issued, and all restrictions applicable to such Shares have lapsed. No RSUs or
any interest or right therein or part thereof shall be liable for the debts,
contracts or engagements of Participant or his or her successors in interest or
shall be subject to disposition by transfer, alienation, anticipation, pledge,
encumbrance, assignment or any other means whether such disposition be voluntary
or involuntary or by operation of law by judgment, levy, attachment, garnishment
or any other legal or equitable proceedings (including bankruptcy), and any
attempted disposition thereof shall be null and void and of no effect, except to
the extent that such disposition is permitted by the preceding sentence.
Notwithstanding the foregoing, with the consent of the Administrator, the RSUs
may be transferred to Permitted Transferees, pursuant to any such conditions and
procedures the Administrator may require.
Section 3.3    Adjustments. The Administrator may accelerate the vesting of all
or a portion of the RSUs in such circumstances as it, in its sole discretion,
may determine. Participant acknowledges that the RSUs and the Shares subject to
the RSUs are subject to adjustment, modification and termination in certain
events as provided in this Agreement and the Plan, including Section 12.2 of the
Plan.
Section 3.4    Notices. Any notice to be given under the terms of this Agreement
to the Company shall be addressed to the Company in care of the Secretary of the
Company at the Company’s principal office, and any notice to be given to
Participant shall be addressed to Participant at Participant’s last address
reflected on the Company’s records. By a notice given pursuant to this Section
3.4, either party may hereafter designate a different address for notices to be
given to that party. Any notice shall be deemed duly given when sent via email
or when sent by certified mail (return receipt requested) and deposited (with
postage prepaid) in a post office or branch post office regularly maintained by
the United States Postal Service or similar foreign entity.
Section 3.5    Titles. Titles are provided herein for convenience only and are
not to serve as a basis for interpretation or construction of this Agreement.
Section 3.6    Governing Law. The laws of the State of Delaware shall govern the
interpretation, validity, administration, enforcement and performance of the
terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws.
Section 3.7    Conformity to Securities Laws. Participant acknowledges that the
Plan, the Grant Notice, this Agreement, and the Foreign Appendix, if applicable,
are intended to conform to the extent necessary with all Applicable Laws,
including, without limitation, the provisions of the Securities Act and the
Exchange Act, and any and all regulations and rules promulgated thereunder by
the Securities and Exchange Commission, and state securities laws and
regulations. Notwithstanding anything herein to the contrary, the Plan shall be
administered, and the RSUs are granted, only in such a manner as to conform to
Applicable Law. To the extent permitted by Applicable Law, the Plan, the Grant
Notice, this Agreement, and the Foreign Appendix, if applicable, shall be deemed
amended to the extent necessary to conform to Applicable Law.
Section 3.8    Amendment, Suspension and Termination. To the extent permitted by
the Plan, this Agreement may be wholly or partially amended or otherwise
modified, suspended or terminated at any time or from time to time by the
Administrator or the Board, provided that, except as may otherwise be provided
by the Plan, no amendment, modification, suspension or termination of this
Agreement shall adversely affect the RSUs in any material way without the prior
written consent of Participant.
Section 3.9    Successors and Assigns. The Company may assign any of its rights
under this Agreement to single or multiple assignees, and this Agreement shall
inure to the benefit of the successors and assigns of the Company. Subject to
the restrictions on transfer set forth in Section 3.2 and the Plan, this
Agreement shall be binding upon and inure to the benefit of the heirs, legatees,
legal representatives, successors and assigns of the parties hereto.
Section 3.10    Limitations Applicable to Section 16 Persons. Notwithstanding
any other provision of the Plan or this Agreement, if Participant is subject to
Section 16 of the Exchange Act, the Plan, the RSUs (including RSUs that result
from the deemed reinvestment of Dividend Equivalents), the Dividend Equivalents,
the Grant Notice and this Agreement shall be subject to any additional
limitations set forth in any applicable exemptive rule under Section 16 of the
Exchange Act (including any amendment to Rule 16b-3 of the Exchange Act) that
are requirements for the application of such exemptive rule. To the extent
permitted by Applicable Law, this Agreement shall be deemed amended to the
extent necessary to conform to such applicable exemptive rule.
Section 3.11    Not a Contract of Employment. Nothing in this Agreement, the
Foreign Appendix, if applicable, or in the Plan shall confer upon Participant
any right to continue to serve as an employee or other service provider of any
Participating Company or shall interfere with or restrict in any way the rights
of any Participating Company, which rights are hereby expressly reserved, to
discharge or terminate the services of Participant at any time for any reason
whatsoever, with or without cause, except to the extent (i) expressly provided
otherwise in a written agreement between a Participating Company and Participant
or (ii) where such provisions are not consistent with applicable foreign or
local laws, in which case such applicable foreign or local laws shall control.
Section 3.12    Entire Agreement. The Plan, the Grant Notice and this Agreement
(including any exhibit hereto) constitute the entire agreement of the parties
and supersede in their entirety all prior undertakings and agreements of the
Company and Participant with respect to the subject matter hereof.
Section 3.13    Section 409A. This Award is not intended to constitute
“nonqualified deferred compensation” within the meaning of Section 409A.
However, notwithstanding any other provision of the Plan, the Grant Notice or
this Agreement, if at any time the Administrator determines that this Award (or
any portion thereof) may be subject to Section 409A, the Administrator shall
have the right in its sole discretion (without any obligation to do so or to
indemnify Participant or any other Person for failure to do so) to adopt such
amendments to the Plan, the Grant Notice or this Agreement, or adopt other
policies and procedures (including amendments, policies and procedures with
retroactive effect), or take any other actions, as the Administrator determines
are necessary or appropriate for this Award either to be exempt from the
application of Section 409A or to comply with the requirements of Section 409A.
Section 3.14    Agreement Severable. In the event that any provision of the
Grant Notice or this Agreement is held invalid or unenforceable, such provision
will be severable from, and such invalidity or unenforceability will not be
construed to have any effect on, the remaining provisions of the Grant Notice or
this Agreement.
Section 3.15    Limitation on Participant’s Rights. Participation in the Plan
confers no rights or interests other than as herein provided. This Agreement
creates only a contractual obligation on the part of the Company as to amounts
payable and shall not be construed as creating a trust. Neither the Plan nor any
underlying program, in and of itself, has any assets. Participant shall have
only the rights of a general unsecured creditor of the Company with respect to
amounts credited and benefits payable, if any, with respect to the RSUs and
Dividend Equivalents.
Section 3.16    Counterparts. The Grant Notice may be executed in one or more
counterparts, including by way of any electronic signature, subject to
Applicable Law, each of which shall be deemed an original and all of which
together shall constitute one instrument.
Section 3.17    Special Provisions for Restricted Stock Units Granted to
Participants Outside the United States. If the Participant performs services for
the Company outside of the United States, this Agreement shall be subject to the
special provisions, if any, for the Participant’s country of residence, as set
forth in the Foreign Appendix.
(a)    If the Participant relocates to one of the countries included in the
Foreign Appendix during the life of this Agreement, the special provisions for
such country shall apply to the Participant, to the extent the Company
determines that the application of such provisions is necessary or advisable in
order to comply with applicable foreign and local law or facilitate the
administration of the Plan.
(b)    The Company reserves the right to impose other requirements on this
Agreement, the RSUs and the Shares issued upon settlement of the RSUs, to the
extent the Company determines it is necessary or advisable in order to comply
with applicable foreign or local laws or facilitate the administration of the
Plan, and to require the Participant to sign any additional agreements or
undertakings that may be necessary to accomplish the foregoing.
* * * * *











EXHIBIT B
TO RESTRICTED STOCK UNIT AWARD AGREEMENT


SPECIAL PROVISIONS FOR RESTRICTED STOCK UNITS


GRANTED TO PARTICIPANTS OUTSIDE THE U.S.


This Exhibit B includes additional terms applicable to Participants who reside
or provide services to a Participating Company in the countries identified
below. These terms and conditions are in addition to those set forth in the
Agreement to which this Exhibit B is attached and the Plan and to the extent
there are any inconsistencies between these terms and conditions and those set
forth in the Agreement, these terms and conditions shall prevail. Any
capitalized term used in this Exhibit B without definition shall have the
meaning ascribed to such term in the Plan or the Agreement, as applicable.
This Foreign Appendix also includes information relating to exchange control and
other issues of which the Participant should be aware with respect to his or her
participation in the Plan. The information is based on the exchange control,
securities and other laws in effect in the respective countries as of December
2019. Such laws are often complex and change frequently. As a result, the
Company strongly recommends that the Participant does not rely on the
information herein as the only source of information relating to the
consequences of participation in the Plan because the information may be out of
date at the time the RSUs are settled or Shares acquired under the Plan are
sold.


In addition, the information is general in nature and may not apply to the
particular situation of the Participant, and the Company is not in a position to
assure the Participant of any particular result. Accordingly, the Participant is
advised to seek appropriate professional advice as to how the relevant laws in
his or her country may apply to his or her situation. Finally, if the
Participant is a citizen or resident of a country other than the one in which he
or she is currently working, the information contained herein may not be
applicable to the Participant.


ARTICLE I.

AUSTRALIA
The following provision shall be added as Section 1.3 of the Agreement:
A copy of the Plan is attached to the Grant Notice.
The following provision shall be added as Section 2.1(c) of the Agreement:
(c)    No acquisition price is payable by the Participant for the Company to
grant the Participant the number of RSUs set forth in the Grant Notice.
The following provision shall be added to Section 2.5 of the Agreement:
(e)    The parties acknowledge that Subdivision 83A-C of the Income Tax
Assessment Act 1997 (Cth) applies to the RSUs (subject to the requirements of
that Act). The Participant acknowledges and confirms that the Participant is
required to declare and pay any income tax in relation to RSUs as required under
Australian tax law and the Participant will do so on a timely basis.
The following provision shall be added as Section 2.8 of the Agreement:
Section 2.8     Acknowledgment of Nature of Plan and RSUs. In accepting this
Agreement, the Participant acknowledges that:
(a)    for labor law purposes, RSUs and Shares issued upon vesting thereof are
an extraordinary item that do not constitute wages of any kind for services of
any kind rendered to the Company or to the Participant’s employer, and the grant
of RSUs is outside the scope of the Participant’s employment contract, if any;
(b)    for labor law purposes, the grant of RSUs and the Shares issued upon
vesting thereof are not part of normal or expected wages or salary for any
purposes, including, but not limited to, calculation of any severance,
resignation, termination, redundancy, dismissal, end of service payments,
bonuses, holiday pay, long-service awards, pension or retirement benefits or
similar payments and in no event should be considered as compensation for, or
relating in any way to, past services for the Company, the employer, or any
Participating Company;
(c)    RSUs and the Shares issued upon vesting thereof are not intended to
replace any pension rights or compensation;
(d)    neither the grant of RSUs nor any provision of this Agreement, the Plan
or the policies adopted pursuant to the Plan confer upon the Participant any
right with respect to employment or continuation of current employment and shall
not be interpreted to form an employment contract or relationship with the
Company or any Participating Company;
(e)    in consideration of the grant of RSUs hereunder, no claim or entitlement
to compensation or damages arises from termination of RSUs, and no claim or
entitlement to compensation or damages shall arise from forfeiture of the RSUs
resulting from termination of the Participant’s employment by the Company or any
Participating Company (for any reason whatsoever and whether or not in breach of
local labor laws) and the Participant irrevocably releases the Company and the
Participant’s employer from any such claim that may arise; if, notwithstanding
the foregoing, any such claim is found by a court of competent jurisdiction to
have arisen, the Participant shall be deemed irrevocably to have waived the
Participant’s entitlement to pursue such claim; and
(f)    in the event of termination of the Participant’s employment (whether or
not in breach of local labor laws), the Participant’s rights to vest in the RSUs
under the Plan, if any, will terminate effective as of the date that the
Participant is no longer actively employed and will not be extended by any
notice period mandated under applicable local laws (e.g., active employment
would not include a period of “garden leave” or similar period pursuant to
applicable local laws); the Administrator shall have the exclusive discretion to
determine when the Participant is no longer actively employed for purposes of
Participant’s RSUs; and
(g)    the Administrator has reserved the right to terminate the Plan.
The following provisions shall be added as Sections 4.19 and 4.20 of the
Agreement:
Section 4.19     Securities Law Information. If the Participant acquires Shares
pursuant to the RSUs and the Participant offers the Shares for sale to a person
or entity resident in Australia, the offer may be subject to disclosure
requirements under Australian law. The Participant should obtain legal advice on
disclosure obligations prior to making any such offer.
Section 4.20    Exchange Control Information. Exchange control reporting is
required for cash transactions exceeding A$10,000 and international fund
transfers coming into or going out of Australia. The Australian bank assisting
with the transaction will file the report. If there is no Australian bank
involved in the transfer, the Participant will be required to file the report.
Section 4.21    Acknowledgement. The Plan, the Agreement, the Grant Notice and
the Foreign Appendix do not constitute financial advice. Any advice given by the
Company or any of its associated bodies corporate, in relation to the RSUs, the
Agreement, the Grant Notice, the Plan and the Foreign Appendix does not
constitute financial advice and does not take into account the Participant’s
objectives, financial situation and needs.
In considering the RSUs and the Shares that the Participant will hold on vesting
of the RSUs, the Participant should consider the risk factors that could affect
the performance of the Company. The Participant should be aware that there are
risks associated with any stock market investment. It is important to recognize
that stock prices and dividends might fall or rise. Factors affecting the market
price include domestic and international economic conditions and outlook,
changes in government fiscal, monetary and regulatory policies, changes in
interest rates and inflation rates, the announcement of new technologies and
variations in general market conditions and/or market conditions that are
specific to a particular industry. In addition, share prices of many companies
are affected by factors that might be unrelated to the operating performance of
the relevant company. Such factors might adversely affect the market price of
the Shares in the Company. Further, there is no guarantee that the Company’s
Shares will trade at a particular volume or that there will be an ongoing liquid
market for the Shares, accordingly there is a risk that, should the market for
the Shares become illiquid, the Participant will be unable to realize their
investment.
The Participant should carefully consider these risks in light of their
investment objectives, financial situation and particular needs (including
financial and tax issues) and seek professional guidance from a stock broker,
solicitor, accountant, financial adviser or other independent professional
adviser before deciding whether to acquire the RSUs.
Section 4.22    Vesting and calculating values in Australian dollars. The RSUs
vest in accordance with the terms of the Plan (which requires certain conditions
to be met) and are subject to the vesting schedule outlined in the Agreement.
The Participant will not be required to pay any amount for the Class A common
stock that will be issued to the Participant upon vesting.
The Participant can ascertain the market price of a share of Class A common
stock in the Company in USD from time to time by visiting the NASDAQ website and
completing a price search.
To determine the par value or the market value of a share of Class A common
stock in Australian Dollars (“AUD”), the Participant will need to apply the
prevailing USD: AUD exchange rate. For example, if the exchange rate is 1 USD:
1.5 AUD, and one share of Class A common stock has a value of USD $1 on NASDAQ
its equivalent value will be AUD $1.50. The Participant should contact their
bank for the prevailing USD: AUD exchange rate or for an approximate exchange
rate published by the Reserve Bank of Australia the Participant can follow this
link: http://www.rba.gov.au/statistics/frequency/exchange-rates.html.


Section 1.2    
IRELAND
The following provision shall replace Section 4.11 of the Agreement:
Section 4.11    Not a Contract of Employment. Nothing in this Agreement, the
Foreign Appendix, if applicable, or in the Plan shall confer upon Participant
any right to continue to serve as an employee or other service provider of any
Participating Company or shall interfere with or restrict in any way the rights
that any Participating Company may have, which rights are hereby expressly
reserved, to discharge or terminate the services of Participant at any time for
any reason whatsoever, with or without cause, except to the extent expressly
provided otherwise in a written agreement between a Participating Company and
Participant and subject to Applicable Law.
The following provision shall be added as Section 4.19 of the Agreement:
Section 4.19     Director Reporting Obligation. If the Participant is a
director, shadow director or secretary of a parent or subsidiary in Ireland, and
the Participant’s interests in the Shares exceeds 1% of the share capital of the
Company, the Participant must notify the Irish parent or subsidiary in writing
within five business days of receiving or disposing of an interest in the
Company (e.g., Restricted Share Units, Ordinary Shares), or within five business
days of becoming aware of the event giving rise to the notification requirement
or within five days of becoming a director or secretary if such an interest
exists at the time. This notification requirement also applies with respect to
the interests of the Participant’s spouse or children under the age of 18 (whose
interests will be attributed to the Participant if the Participant is a
director, shadow director or secretary).
Section 10.9 of the Plan shall not apply in Ireland and instead the following
provision shall apply:
Data Privacy.    A data privacy notice is available from the employer in
relation to data in connection with the operation of the Plan.
Section 1.3    
PHILIPPINES
The following provision shall replace Section 1.1(a) of the Agreement:
(a) “Just Cause” shall mean, unless such term or an equivalent term is otherwise
defined by any employment agreement or offer letter between a Participant and a
Participating Company, any of the following: (i) the just causes for termination
provided for under the labor laws of the Philippines, including its implementing
rules; (ii) the Participant’s theft, dishonesty, willful misconduct, breach of
fiduciary duty for personal profit, or falsification of any Participating
Company documents or records; (iii) the Participant’s material failure to abide
by a Participating Company’s code of conduct or other policies (including,
without limitation, policies relating to confidentiality and reasonable
workplace conduct); (iv) the Participant’s unauthorized use, misappropriation,
destruction or diversion of any tangible or intangible asset or corporate
opportunity of a Participating Company (including, without limitation, the
Participant’s improper use or disclosure of a Participating Company’s
confidential or proprietary information); (v) any intentional act by the
Participant which has a material detrimental effect on a Participating Company’s
reputation or business or which brings the Participant into widespread public
disrepute; (vi) the Participant’s repeated failure or inability to perform any
reasonable assigned duties after written notice from a Participating Company of,
and a reasonable opportunity to cure, such failure or inability; (vii) any
material breach by the Participant of any employment or service agreement
between the Participant and a Participating Company, which breach is not cured
pursuant to the terms of such agreement; or (viii) the Participant’s commission
or conviction (including any plea of guilty or nolo contendere) of any criminal
act involving fraud, dishonesty, misappropriation or moral turpitude, or which
impairs the Participant’s ability to perform his or her duties with a
Participating Company. For purposes of this Agreement, whether or not an event
giving rise to “Just Cause” occurs will be determined by the Board in its sole
discretion.
All references to “Cause” shall be replaced with references to “Just Cause”.
The following provision shall replace Section 2.5(a) of the Agreement:
Section 2.5    Tax Withholding.
(a)    The Company or any other Participating Company, as applicable, have the
authority to deduct or withhold, or require Participant to remit to the
applicable Participating Company, an amount sufficient to satisfy any applicable
federal, state, local and foreign taxes (including the employee portion of any
FICA obligation) required by Applicable Law to be withheld with respect to any
taxable event arising pursuant to this Agreement. A Participating Company may
withhold by the deduction of such amount from other compensation payable to
Participant.
Subject to any tax withholding obligation: (i) Participant is ultimately liable
and responsible for all taxes owed in connection with the RSUs, regardless of
any action the Company or any other Participating Company takes with respect to
any tax withholding obligations that arise in connection with the RSUs.; (ii) No
Participating Company makes any representation or undertaking regarding the
treatment of any tax withholding in connection with the awarding, vesting or
payment of the RSUs or the subsequent sale of the Shares; and (iii) the
Participating Companies do not commit and are under no obligation to structure
the RSUs to reduce or eliminate the Participant’s tax liability.
The following provision shall be added as Section 2.8 of the Agreement:
Section 2.8     Acknowledgment of Nature of Plan and RSUs. In accepting this
Agreement, the Participant acknowledges that:
(a)    for labor law purposes, RSUs and Shares issued upon vesting thereof are
an extraordinary item that do not constitute wages of any kind for services of
any kind rendered to the Company or to the Participant’s employer, and the grant
of RSUs is outside the scope of the Participant’s employment contract, if any;
(b)    for labor law purposes, the grant of RSUs and the Shares issued upon
vesting thereof are not part of normal or expected wages or salary for any
purposes, including, but not limited to, calculation of any severance,
resignation, termination, redundancy, dismissal, end of service payments,
bonuses, holiday pay, long-service awards, pension or retirement benefits or
similar payments and in no event should be considered as compensation for, or
relating in any way to, past services for the Company, the employer, its parent,
or any Participating Company;
(c)    RSUs and the Shares issued upon vesting thereof are not intended to
replace any pension rights or compensation;
(d)    neither the grant of RSUs nor any provision of this Agreement, the Plan
or the policies adopted pursuant to the Plan confer upon the Participant any
right with respect to employment or continuation of current employment and shall
not be interpreted to form an employment contract or relationship with the
Company or any Participating Company;
(e)    in consideration of the grant of RSUs hereunder, no claim or entitlement
to compensation or damages arises from termination of RSUs, and no claim or
entitlement to compensation or damages shall arise from forfeiture of the RSUs
resulting from termination of the Participant’s employment by the Company or any
Participating Company (for any reason whatsoever and whether or not in breach of
local labor laws) and the Participant irrevocably releases the Company and the
Participant’s employer from any such claim that may arise; if, notwithstanding
the foregoing, any such claim is found by a court of competent jurisdiction to
have arisen, the Participant shall be deemed irrevocably to have waived the
Participant’s entitlement to pursue such claim; and
(f)    in the event of termination of the Participant’s employment (whether or
not in breach of local labor laws), the Participant’s rights to vest in the RSUs
under the Plan, if any, will terminate effective as of the date that the
Participant is no longer actively employed and will not be extended by any
notice period mandated under applicable local laws (e.g., active employment
would not include a period of “garden leave” or similar period pursuant to
applicable local laws); the Administrator shall have the exclusive discretion to
determine when the Participant is no longer actively employed for purposes of
Participant’s RSUs; and
(g)    the Administrator has reserved the right to terminate the Plan.
The following provision shall be added as Section 4.19 of the Agreement:
Section 3.18    Securities Law Notification. This offering is subject to an
exemption from the requirements of securities registration with the Philippines
Securities and Exchange Commission under Section 10.2 of the Philippine
Securities Regulation Code. THE SHARES SUBJECT TO THE RSUs BEING OFFERED OR SOLD
HAVE NOT BEEN REGISTERED WITH THE PHILIPPINES SECURITIES AND EXCHANGE COMMISSION
UNDER THE SECURITIES REGULATION CODE. ANY FURTHER OFFER OR SALE THEREOF IS
SUBJECT TO REGISTRATION REQUIREMENTS IN THE PHILIPPINES UNDER THE CODE UNLESS
SUCH OFFER OR SALE QUALIFIES AS AN EXEMPT TRANSACTION. For further information
on risk factors impacting the Company’s business that may affect the value of
the Shares, the Participant may refer to the risk factors discussion in the
Company’s Annual Report on Form 10-K and Quarterly Reports on Form 10-Q, which
are filed with the U.S. Securities and Exchange Commission and are available
online at www.sec.gov, as well as on the Company’s website at sproutsocial.com.
In addition, Participant may receive, free of charge, a copy of the Company’s
Annual Report, Quarterly Reports or any other reports, proxy statements or
communications distributed to the Company’s stockholders by contacting the
Company’s Corporate Secretary at Sprout Social, Inc., Attn: Corporate Secretary,
131 S. Dearborn St. Suite 700, Chicago, IL 60603. The Participant may sell or
dispose of Shares acquired under the Plan, if any, through Morgan Stanley Smith
Barney LLC (or any other broker designated by the Company or to which the Shares
have been transferred by Participant), provided that such sale takes place
outside of the Philippines through the facilities of the stock exchange on which
the Shares are listed (i.e., the Nasdaq Global Select Market).
The following provision shall be added as Section 4.20 of the Agreement:
Section 3.19    Data Protection. The Participant acknowledges and agrees that
the Company and any Participating Company are permitted to hold and process
personal (and sensitive personal) information and data about the Participant,
held, used or disclosed in any medium, as part of their personnel and other
business records, and may use such information in the course of its business.
Further, the Company and any Participating Company may disclose such information
to third parties, including where they are situated outside Philippines, in the
event that such disclosure is in their view required for the proper conduct of
their business. The Participant gives his/her full consent and authority for the
collection, processing, retention and/or sharing of his/her personal and
sensitive personal information and further accept that they be transferred
and/or processed outside the Philippines. The Participant waives all rights to
privacy of information or confidentiality that may exist by law, implementing
regulations or by contract.
The following provision shall be added as Section 4.21 of the Agreement:
Section 4.21    Access to Information. Employees in the Philippines who are
granted RSUs and issued Shares pursuant to the Plan certify that: (i) they have
been furnished with all relevant information and materials on the issuer’s
operations and financial condition; (ii) they have read and understood all such
information and materials; and (iii) such information and materials were
sufficient and have enabled them to make an informed decision to accept the RSUs
offered.
The following provision shall be added as Section 4.22 of the Agreement:
Section 4.22     Labor Law Disclaimer. Please note that the offering is provided
to the Participant by Sprout Social, Inc. and not by the Participant’s local
employer. The decision to include a beneficiary in this or any future offering
is taken by Sprout Social, Inc. in its sole discretion. The offering does not
form part of the Participant’s employment agreement and does not amend or
supplement such agreement. Participation in the offering does not entitle the
Participant to future benefits or payments of a similar nature or value, and
does not entitle the Participant to any compensation in the event that the
Participant loses their rights under the Offering as a result of the termination
of the Participant’s employment. Benefits or payments that the Participant may
receive or be eligible for under the offering will not be taken into
consideration in determining the amount of any future benefits, payments or
other entitlements that may be due to the Participant (including in cases of
termination of employment).


Section 1.4    
SINGAPORE
The following provision shall be added as Section 2.8 of the Agreement:
Section 2.8     Acknowledgment of Nature of Plan and RSUs. In accepting this
Agreement, the Participant acknowledges that:
(a)    for labor law purposes, RSUs and Shares issued upon vesting thereof are
an extraordinary item that do not constitute wages of any kind for services of
any kind rendered to the Company or to the Participant’s employer, and the grant
of RSUs is outside the scope of the Participant’s employment contract, if any;
(b)    for labor law purposes, the grant of RSUs and the Shares issued upon
vesting thereof are not part of normal or expected wages or salary for any
purposes, including, but not limited to, calculation of any severance,
resignation, termination, redundancy, dismissal, end of service payments,
bonuses, holiday pay, long-service awards, pension or retirement benefits or
similar payments and in no event should be considered as compensation for, or
relating in any way to, past services for the Company, the employer, its parent,
or any Participating Company;
(c)    RSUs and the Shares issued upon vesting thereof are not intended to
replace any pension rights or compensation;
(d)    neither the grant of RSUs nor any provision of this Agreement, the Plan
or the policies adopted pursuant to the Plan confer upon the Participant any
right with respect to employment or continuation of current employment and shall
not be interpreted to form an employment contract or relationship with the
Company or any Participating Company;
(e)    in consideration of the grant of RSUs hereunder, no claim or entitlement
to compensation or damages arises from termination of RSUs, and no claim or
entitlement to compensation or damages shall arise from forfeiture of the RSUs
resulting from termination of the Participant’s employment by the Company or
Participating Company (for any reason whatsoever and whether or not in breach of
local labor laws) and the Participant irrevocably releases the Company and the
Participant’s employer from any such claim that may arise; if, notwithstanding
the foregoing, any such claim is found by a court of competent jurisdiction to
have arisen, the Participant shall be deemed irrevocably to have waived the
Participant’s entitlement to pursue such claim; and
(f)    in the event of termination of the Participant’s employment (whether or
not in breach of local labor laws), the Participant’s rights to vest in the RSUs
under the Plan, if any, will terminate effective as of the date that the
Participant is no longer actively employed and will not be extended by any
notice period mandated under applicable local laws (e.g., active employment
would not include a period of “garden leave” or similar period pursuant to
applicable local laws); the Administrator shall have the exclusive discretion to
determine when the Participant is no longer actively employed for purposes of
Participant’s RSUs; and
(g)    the Administrator has reserved the right to terminate the Plan.
The following provision shall be added as Section 3.2 of the Agreement:
Section 3.2    Director or CEO Notification Obligation. If Participant is a
director (including an associate director or shadow director) or chief executive
officer of a Singapore Participating Company, Participant is subject to certain
notification requirements under the Companies Act (Cap. 50 of Singapore). Among
these requirements is an obligation to notify the relevant Singapore
Participating Company in writing when Participant receives or acquires an
interest (such as shares, debentures, participatory interests, rights, options
and contracts) in the Company or a Participating Company (e.g., the RSUs, the
Shares or any other Award). In addition, Participant must notify the relevant
Singapore Participating Company when Participant sells or otherwise disposes of
Shares or shares of any Participating Company or such other abovementioned
interest in any Participating Company (including when Participant sells or
otherwise disposes of Shares issued upon vesting and settlement of the RSUs or
any other Award). These notifications must be made within two business days of
acquiring or disposing of any interest in the Company or any Participating
Company. In addition, a notification of Participant’s interests in the Company
or any Participating Company must be made within two business days of
Participant becoming a director or chief executive officer (as applicable).
For the purposes of this Section 3.2:
(a)    A “director” includes any person occupying the position of a director of
a corporation by whatever name called and includes a person in accordance with
whose directions or instructions the directors or the majority of the directors
of a corporation are accustomed to act and an alternate or substitute director.
(b)    A “chief executive officer”, in relation to a company, means any one or
more persons, by whatever name described, who:
(i)    is in direct employment of, or acting for or by arrangement with, the
company; and
(ii)    is principally responsible for the management and conduct of the
business of the company, or part of the business of the company, as the case may
be.
(c)    A “business day” means any day other than a Saturday, Sunday or public
holiday in Singapore.
The following provision shall be added as Section 4.19 of the Agreement:
Section 4.19     Securities Law Information. The award of the RSUs or any other
Award and the issuance and delivery of the Shares pursuant to the Plan is being
made in reliance of section 273(1)(i) of the Securities and Futures Act (Cap.
289 of Singapore) (“SFA”) for which it is exempt from the prospectus
registration requirements under the SFA.
The following provision shall be added as Section 4.20 of the Agreement:
Section 4.20    Insider Trading. The Participant should be aware of the
Singapore insider trading regulations, which may impact the Participant’s
acquisition or disposal of Shares or rights to Shares under the Plan. Under
Division 3 of Part XII of the SFA, a Participant is prohibited from subscribing
for, acquiring or selling Shares or rights to Shares (e.g. RSUs or other Awards)
when (a) the Participant possess information that is not generally available
but, if the information were generally available, a reasonable person would
expect it to have a material effect on the price or value of the Shares, and (b)
the Participant knows or ought reasonably to know that the information is not
generally available and, if it were generally available, it might have a
material effect on the price or value of those Shares.
The following provision shall be added as Section 4.21 of the Agreement:
Section 4.21    Data Protection. The Participant acknowledges and agrees that
the Company and any Participating Company are permitted to collect, hold and
process personal (and sensitive) information and data about the Participant
(“Data”), held, used or disclosed in any medium, as part of their personnel and
other business records, and may use such Data in the course of its business.
Further, the Company and any Participating Company may disclose such Data to
third parties, whether they are situated within or outside Singapore, in the
event that such disclosure is in their view required for the proper conduct of
their business. The Participant hereby consents to the collection, use and
disclosure of his Data as described in this Section 4.21. The Participant also
hereby consents to the disclosure of his Data to the Company, any Participating
Company and/or any third parties (whether situated within or outside Singapore),
and to the collection, use and further disclosure by such parties, as described
in this Section 4.21.


Section 1.5    
CANADA
The following provision shall be added as Section 2.2(a)(i) of the Agreement:
Section 2.2(a)(i)    In addition to the above, and unless otherwise approved by
the Board and set forth in the Grant Notice, the RSUs awarded to Participants
residing in Canada, or providing services to a Participating Company in Canada,
shall vest as follows:
a)
as to 33⅓% of the RSUs with respect to such award, on the first anniversary of
the date of the Grant Date;

b)
as to 33⅓% of the RSUs with respect to such award, on the second anniversary of
the Grant Date;

c)
as to 33⅓% of the RSUs with respect to such award, on the third anniversary of
the Grant Date;

provided; however, that all RSUs granted under a particular award shall vest on
or before the December 31 of the calendar year which is three (3) years after
the calendar year in which the service was performed in respect of which the
particular award was made.
Section 2.8     Acknowledgment of Nature of Plan and RSUs. In accepting this
Agreement, the Participant acknowledges that, except as specifically required in
order to comply with the minimum statutory requirements of applicable employment
standards legislation:
(a)    for employment law purposes, RSUs and Shares issued upon vesting thereof
are an extraordinary item that do not constitute wages of any kind for services
of any kind rendered to the Company or to the Participant’s employer, and the
grant of RSUs is outside the scope of the Participant’s employment contract, if
any;
(b)    neither the grant of RSUs nor any provision of this Agreement, the Plan
or the policies adopted pursuant to the Plan confer upon the Participant any
right with respect to employment or continuation of current employment and shall
not be interpreted to form an employment contract or relationship with the
Company or any Participating Company;
(c)    in consideration of the grant of RSUs hereunder, no claim or entitlement
to compensation or damages arises from termination of RSUs, and no claim or
entitlement to compensation or damages shall arise from forfeiture of the RSUs
resulting from termination of the Participant’s employment by the Company or any
Participating Company (for any reason whatsoever) and the Participant
irrevocably releases the Company and the Participant’s employer from any such
claim that may arise; if, notwithstanding the foregoing, any such claim is found
by a court of competent jurisdiction to have arisen, the Participant shall be
deemed irrevocably to have waived the Participant’s entitlement to pursue such
claim at common law; and
(d)    in the event of termination of the Participant’s employment the
Participant’s rights to vest in the RSUs under the Plan, if any, will terminate
effective as of the date that the Participant is no longer actively employed and
shall not include any period of reasonable notice at common law; and
(e)    the Administrator has reserved the right to terminate the Plan.


The following provision shall be added as Section 3.7(a) of the Agreement:
Section 3.7(a)        Participants residing in Canada, or providing services to
a Participating Company in Canada, acknowledge that grants of RSUs are exempt
from the obligation under applicable securities laws to file a prospectus or
other registration document qualifying the distribution of the Shares to be
distributed thereunder under any applicable securities laws and that any Shares
issued under the Plan or an award may contain required restrictive legends.
In sections 2.5(a), 2.5(a)(iii), 2.5(a)(iv), and 2.5(b) where “federal, state,
local and foreign” is referenced, such statements shall be amended to include
“provincial”.
For the purposes of Section 2.5
a)
“Applicable Law” shall include without limitation, all applicable securities,
corporate, tax and other laws, rules, regulations, instruments, notices, blanket
orders, decision documents, statements, circulars, procedures and policies.

b)
“withholding taxes” shall include any and all taxes and other source deductions,
including but not limited to contributions under the Canada Pension Plan, Quebec
Pension Plan and premiums under the Employment Insurance Act, as applicable, or
other amounts which the Participating Company is required by Applicable Law to
withhold from any amounts paid or credited to a Participant under the Plan.











US-DOCS\112357233.4